DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 7/28/2021.  Claims 1, 3-7, 9-11, 13 and 14 remain pending.  Claims 1, 3-5 and 9-10 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Amendment
	Applicant argues that each and every limitation of amended claim 1 is not met by Yasuda in view of Baker.  Applicant argues that each of the modifications that are made in the rejection of claim 8 in the Non-Final Rejection mailed on 4/29/2021 are not easy to be done and are novel and non-obvious.  The Examiner respectfully disagrees.  The test as to whether a claim limitation is met in a 103 rejection is not based on the difficulty of the limitation.  The test is whether a person having ordinary skill in the art would be able to modify the device to meet each and every limitation in the claims.  In this case, each modification made to Yasuda is reasonably within the level of ordinary skill in the art to be done.  Therefore, the rejection over amended claim 1 is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2014/0034164) in view of Baker (US 3,893,469).
Regarding claim 1, Yasuda discloses a fluid control device (UT) comprising: a main body block (1) including a common inflow port (1d), a common outflow port (1e), a first flow passage (the passage from 1a(1) to 1a(4) which is branched upwards from 1d with reference to Fig. 1), and a second flow passage (the passage from 1a(1) to 1a(4) which is branched downwards from 1d with reference to Fig. 1), the first flow passage and the second flow passage both communicating with the common inflow port and the common outflow port (para. [0050]; Fig. 4); a first fluid control unit (61 with respect to the passage at the top in Fig. 1) provided in the first flow passage; and a second fluid control unit (61 with respect to the passage at the bottom in Fig. 1) provided in the second flow passage, the fluid control device being configured such that at least part of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the flow passages of Yasuda such that the flow passage only consist of portions which extend in either the longitudinal direction, width direction, or height direction, with reference to Fig. 2, since applicant has not disclosed that having the flow passage only consist of portions which extend in either the longitudinal direction, width direction, or height direction solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the flow passage only consists of portions which extend in either the longitudinal direction, width direction, or height direction, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, the Applicant is silent to providing any criticality as to why the flow passage portions extend only in a particular direction.
The fluid control device as modified, such that the flow passage only consists of portions which extend in either the longitudinal direction, width direction, or height direction, would necessarily include at least one of the first flow passage and the only in a first direction as viewed from a normal direction of the installation surface and a second flow passage portion extending only in a second direction orthogonal to the first direction.
Baker teaches a fluid control device (10) comprising a flow passage portion (the flow passage defined through 12) that includes a hole (the hole at 22) extending along the second direction (the direction along central axis through 22) from a surface located lateral to the installation surface of the main body block and a sealing member (29) closing an aperture of the hole.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the portion of the body of Yasuda at the flow passage 1a(1) to include an additional port extending to the outside as taught by Baker in order to provide an access port to allow the user to perform maintenance, such as a fluid flush to eliminate a blockage in the fluid path, on the fluid system without having to remove any other components of the system. (Col. 2, line 60 through Col. 3, line 23)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to make the main body block separable as a first block portion having formed therein part of the first flow passage and part of the second flow passage and a second block portion having formed therein part of the first flow passage and part of the second flow passage at the restriction part of the first fluid control unit and the restriction part of the second fluid control unit since separating parts that were once integral involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  The motivation for doing so would be to allow 
Regarding claim 3, Yasuda in view of Baker further disclose the fluid control device according to claim 1, but fail to disclose wherein the control valve of the first fluid control unit and the control valve of the second fluid control unit are spaced apart from each other in the first direction.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to have the first fluid control unit and the second fluid control unit spaced apart from each other in the first direction since applicant has not disclosed that having the first fluid control unit and the second fluid control unit spaced apart from each other in the first direction solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the first fluid control unit and the second fluid control unit are spaced apart from each other in the first direction, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). In this case, Applicant merely states that the control units may be disposed in parallel and spaced apart from each other in the width direction or may be spaced apart in the length direction and not side by side as disclosed in para. [0060] - [0066] of the original specification.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to have the first flow passage and the second flow passage at least partially overlap each other as viewed from the normal direction since applicant has not disclosed that having the first flow passage and the second flow passage at least partially overlap each other as viewed from the normal direction solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the first flow passage and the second flow passage at least partially overlap each other as viewed from the normal direction, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). In this case, Applicant merely states that in one embodiment, the first flow passage and the second flow passage at least partially overlap each other as viewed from the normal direction in para. [0013] of the original specification.
Regarding claim 5, Yasuda in view of Baker further disclose The fluid control device according to claim 1, wherein the control part is configured such that when a fluid is flowed through one flow passage of the first flow passage and the second flow 
Regarding claim 6, Yasuda in view of Baker further disclose the fluid control device according to claim 5, wherein the control part is configured such that when a fluid is flowed through said one flow passage, the flow rate in the other flow passage after closing the control valve provided in the other flow passage is detected, and, based on the detection results, the control valve provided in said one flow passage is controlled. (para. [0069] - [0070])
Regarding claim 7, Yasuda in view of Baker further disclose the fluid control device according to claim 1, further comprising, on a downstream side of the restriction parts of the first fluid control unit and the second fluid control unit, a downstream pressure sensor (one of 22) provided in common for the first flow passage and the second flow passage.
Regarding claim 9, Yasuda in view of Baker further disclose the fluid control device according to claim 8, wherein the restriction parts each include an orifice member (the portion of the restriction part which includes the orifice).
Regarding claim 11, Yasuda in view of Baker further disclose the fluid control device according to claim 1, wherein the main body block has an approximately rectangular shape as viewed from the normal direction, and the first direction is a length direction of the main body block, while the second direction is a width direction of the main body block.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to have an angular U-shaped flow passage portion is included as viewed from the normal direction since applicant has not disclosed that having an angular U-shaped flow passage portion is included as viewed from the normal direction solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that having an angular U-shaped flow passage portion is included as viewed from the normal direction, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). In this case, Applicant merely states that typically, in the entire flow passage, an angular U-shaped flow passage portion is included in para. [0058] of the original specification.
Regarding claim 14, Yasuda in view of Baker further disclose the fluid control device according to claim 1, wherein both of the first flow passage and the second flow passage are commonly connected to a first common flow passage (the flow passage communicating fluid to 1d) communicating with the common inflow port and a second .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Baker as applied to claim 2 above, and further in view of Hirata et al. (US 2011/0139271, hereafter “Hirata”).
Regarding claim 10, Yasuda in view of Baker disclose all of the limitations of claim 1, as applied above, but fail to disclose the control valves each include a sheet made of resin.
Suzuki teaches a control valve which includes a sheet made of resin. (para. [0044])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the control valve of Yasuda to include a sheet made of resin as taught by Suzuki in order to provide a valve arrangement which can efficiently open and close the fluid path.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PAUL J GRAY/Primary Examiner, Art Unit 3753